The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The disclosure is objected to because of the following informalities: Page 1, line 12, note that the recitation of “a capacitor of which its capacitance can” should be rewritten as --a capacitor which has a capacitance that can-- for an appropriate characterization; line 13, note that the recitation of “It is widely used in the time-frequency” should be rewritten as --The variable capacitor is widely used in time-frequency-- for an appropriate characterization; lines 14 & 15, note that the recitation of “the realization method” is vague in meaning and thus appropriate clarification is needed; lines 17, 19, note that the term “the” should be deleted, respectively at these instances as being unnecessary; line 25, note that the pronoun “them” should be rewritten as --these limitations-- to indicate the intended feature for clarity and completeness of description. Page 2, lines 3, 4, note that the recitation “their large … or high FOM and” should be rewritten as --the large … or high FOM of the variable capacitor and-- for an appropriate characterization; lines 7 & 8, note that the patent document citations herein need further information (e.g. which country?, publication date, etc.) for clarity and completeness of description; line 13, note that the pronoun “they” should be rewritten to indicate the intended feature for clarity and completeness of description; line 17, note that the term “Disclosure” should be rewritten as --Summary-- for consistency with PTO guidelines; line 21, it is noted that the term “by” should be rewritten as --due to-- for idiomatic clarity. Note that at all occurrences throughout the specification, the term “said” should be deleted as being unnecessary: (i.e. pages 2, 3, 8). Page 4, lines 1 & 2, note that the recitation of “and its loss and improve” should be rewritten as --and loss and thus improve-- for idiomatic clarity; line 10, note that --Brief-- should be inserted prior to “Description” for consistency with PTO guidelines; line 15, note that the recitation of “throughout the drawings to” should be rewritten as --through the drawings and as described in the detail description to-- for an appropriate characterization. Pages 4 & 5, in the brief description of the drawings, note that reference labels appearing therein should be deleted as being inappropriate. Page 5, lines 6, 9, 12 and page 8, lines 23, 25, it is noted that “105” should be rewritten as --105--, respectively at these instances for an appropriate characterization. Page 5, line 16, it is noted that --Detail Description of-- should be inserted prior to --Embodiments-- for consistency with PTO guidelines. Page 6, lines 3, 4 and page 7, lines 10 & 11, note that the recitation of “the first substrate 102 lower surface, the second substrate 103 upper surface” should be rewritten as --the lower surface of the first substrate, the upper surface of the second substrate 103--, respectively at these instances for an appropriate characterization. Page 6, lines 11, 12, 17 and page 7, lines 19, 20, 31, note that reference label “107” is vague in meaning, especially since no such reference label appear in Figs. 2, 2(a), 2(b), 4(a), 4(b), 4(c), respectively at these instance and thus appropriate clarification is needed. Page 6, line 21 and page 8, line 3, note that the recitation of “impedance mutation”, respectively at these instances is vague in meaning and thus appropriate clarification is needed. Page 7, line 20, note that the pronoun “them” should be rewritten to indicate the intended feature for clarity and completeness of description; lines 25, 26, note that the “,” (i.e. after each instance of “104”) should be respectively rewritten as a --;-- for grammatical clarity; line 28, note that the recitation of “602 capacitance value” should be rewritten as --capacitance value 602-- for idiomatic clarity. Page 7, lines 24, 27, 30, 31 and page 8, lines 1, 5, note that reference labels (105, 202, 109, 110) are vague in meaning, especially since those reference labels do not appear in Fig. 4(c) and thus appropriate clarification is needed. Page 8, line 21, note that --1, 2 and 3, respectively-- should be inserted after “embodiments” for an appropriate characterization; lines 25, 26, note that reference labels (106, 110) are vague in meaning, especially since no such reference labels appear in Figs. 6, 6(a), 6(b), respectively and thus appropriate clarification is needed. Page 9, line 6, note that the recitation of “or but not be …” is vague in meaning and thus appropriate clarification is needed; line 9, note that the recitation of “can easily be thick of within” should be rewritten as --can be easily envisioned within-- for idiomatic clarity.  Appropriate correction is required.
The drawings are objected to because of the following: In Fig. 7, note that reference label --106-- & --104-- need to be provided herein such as to be commensurate with the specification description of those reference labels in Embodiment 5; In Fig. 8, note that reference label --110-- needs to be provided herein such as to be commensurate with the specification description of that reference label in Embodiment 6.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the multiple layers of variable dielectric layers (i.e. claim 3), the many isolation holes (i.e. claim 6), the many choke branches (i.e. claim 7), the non-cross type of branch (i.e. claim 8) and the gaps being fan-shaped and non-uniformly arranged (i.e. claim 10), respectively must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, lines 2, 3 & 5, 6, note that it is unclear how each recitation of ‘a metamaterial dielectric layer" would relate to each other (i.e. one in the same dielectric layer, distinctly different dielectric layers, etc.) and thus appropriate clarification is needed.
In claim 3, last line, note that the recitation of “either the liquid crystal or ferroelectric film” lacks strict antecedent basis in the dependency to claim 1.
In claim 5, line 2, note that it is unclear how the term “gap”, as recited herein relates to “at least two gaps”, as recited in claim 1 (i.e. one in the same gap(s), separate and distinct gaps, etc.) and thus appropriate clarification is needed.
In claim 8, line 2, note that it is unclear how the term “branches”, as recited herein relates to “branches”, as recited in claim 1 (i.e. one in the same branches, distinctly different branches, etc.) and thus appropriate clarification is needed; line 3, note that the recitation of “the cross or non-cross type” lacks strict antecedent basis in the dependency to claim 2; lines 5 & 6, note that the recitation of “there is no gap on the position of the branch directly facing …” is vague in meaning, especially since it is unclear as to which one of the many “branches” would correspond to the singular “branch” positioned to have “no gap” and thus appropriate clarification is needed.
The following claims have been found to be objectionable for reasons set forth below: 
In claims 3, 4, 7, 8, 9, 10, note that the term “said” should be respectively deleted at appropriate instances in these claims as being unnecessary.
In claim 4, line 3, note that the term “has” should be rewritten as --having-- for grammatical clarity.
In claim 8, line 3, note that the recitation of “the length of the branches can … of the gaps” should be rewritten as --the branches have respective lengths that can … of the lengths of the respective gaps-- for an appropriate characterization.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 5, 10 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Wang et al. 
Wang et al (i.e. FIGS. 1-3) discloses a variable capacitor structure for a phase shifter, comprising: a first substrate (i.e. second substrate 20), a second substrate (i.e. first substrate 10) and a variable dielectric constant layer (i.e. liquid crystal layer 3) disposed between the first and second substrates (20, 10) as evident from FIG. 1; a metal floor (i.e. phase adjustment structure 2) comprised by a plurality of electrode strips (i.e. 211) defining a plurality of gaps between the individual strips (211) and disposed of a surface of the first substrate (20) facing the variable dielectric constant layer (3); a microstrip line (i.e. 11) disposed on a surface of the second substrate (10) facing the variable dielectric constant layer (3) at a distance from the metal floor (2), as per claim 5, as evident from FIG. 1; a bias line (i.e. not explicitly shown) which is necessarily present such as to apply a first voltage to the microstrip line (11) as described in paragraph [0060], 7th & 8th lines therein. It should be noted that a liquid crystal layer is characterized by a state which is neither a liquid or a crystal and thus possesses a property that does not naturally occur and as such a liquid crystal can be characterized as a “metamaterial”. Regarding claim 3, note that the variable dielectric constant layer (3) is a liquid crystal layer. Regarding claim 5, note that the plurality of gaps are uniformly arranged and centered with respect to the microstrip line (11), as evident from FIG. 3. Regarding claim 10, as evident from FIG. 3, the plurality of gaps are linearly arranged, are rectangular in shape and are uniformly arranged.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al in view of Kong et al. 
Wang et al discloses the claimed invention except for the microstrip having periodically loaded branches and feeding terminals as per claim 2.
Kong et al (i.e. Fig. 3) discloses a liquid crystal phase shifter including a liquid crystal layer (30) sandwiched between substrates (10, 20), where the substrates (10, 20) have a microstrip line or second electrode (i.e. 21) and a first electrode (i.e. 11) disposed respectively on substrates (10, 20). As evident from Fig. 3, the microstrip line (21) can have periodic branches (i.e. patches 110) disposed along the microstrip (30) between terminal ends of the microstrip (30) to thereby enhance the change in phase shift when a voltage is applied from a drive circuit (i.e. 40) between the microstrip line (with patches 110) and the electrode layer (11) to change the capacitance associated with the liquid crystal layer (30).
Accordingly, it would have been obvious to have modified the linear microstrip line in Wang et al to have been a microstrip line having periodic branches therein, such as taught by Kong et al. Such a modification would have been considered an obvious substitution of art recognized equivalent microstrip lines that would have performed the equivalent function in a liquid crystal arrangement, thereby suggesting the obviousness of such a modification. Moreover, the use of the periodic branches within the microstrip line would have provided the benefit of enhanced phase shift, thereby further suggesting the obviousness of such a modification. Regarding claim 9, note that as an obvious consequence of the modification, the resultant combination would necessarily have the voltage applied to each one of the periodic branches by virtue of the electrical connection between the periodic branches and the microstrip.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dolfi et al discloses a liquid crystal phase shifter including a liquid crystal layer (i.e. 1) sandwiched between substrates (3, 4) and having a microstrip line (2) formed on substrate (3) and an electrode (5) formed on substrate (4).
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee